DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Arguments
Applicant's arguments filed 04/15/2022 with regards to the 102 rejection have been fully considered but they are not persuasive. Applicant argues that Suh does not teach “the magnetoresistive effect element is configured in a linear shape extending in a first direction on the first surface of the substrate” because Suh teaches a circular ring shape. Examiner acknowledges Applicant’s argument but respectfully disagrees. The Applicant does not provide a frame of reference or perspective with which to define the “linear shape.” Examiner notes that there exists linear shapes and elements within the provided “circular” Suh reference. From a side view, the magnetoresistive element has a linear shape in that it is not curved in all three dimensions and extends from left to right in the image. Examiner notes that the best way to address this would be to claim a “rectilinear bar” form or a “rectilinear box” form. This would remove the need for perspective or frame of reference and would more clearly address the Applicant’s invention. Examiner is available for interview to discuss other possible solutions. All other arguments are based on the 102 rejection and are noted by Examiner
Applicant’s arguments, see page 6, filed 04/15/2022, with respect to the 112 2nd rejection have been fully considered and are persuasive.  The 112 2nd rejection of claims 2-4 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al (U.S. PGPub # 2009/0152657) in view of Kolb et al (U.S. PGPub # 2006/0202291).
Regarding Independent Claim 1, Suh teaches:
A magnetic sensor used in detecting detection target substances in a sample, the magnetic sensor comprising: 
a substrate having a first surface and a second surface (Fig. 6B Element 1 wherein the substrate has a top, bottom, left right, front, and back surface.), which is opposite the first surface (Fig. 6B Element 1 wherein the substrate has a top, bottom, left right, front, and back surface. Each of these pairs are opposite surfaces.); and 
a detection unit provided on the first surface of the substrate (Fig. 6B Element 20. See paragraphs 0069-0072.), wherein the detection unit includes a magnetoresistive effect element (Fig. 6B Element 20. See paragraphs 0069-0072.), the resistance value of which changes in accordance with an input magnetic field, provided on the first surface of the substrate (Fig. 6B Element 20. See paragraphs 0069-0072.), and a protective layer that covers at least the magnetoresistive effect element (Fig. 6B Element 28. See paragraphs 0074-0076.), 
the detection unit has a first width and a second width (Fig. 6B Elements 20 & 28. See paragraphs 0069-0072.), which are lengths in a second direction (Fig. 6B Element 20. See paragraphs 0069-0072.), orthogonal to the first direction, the first width is the length of the detection unit on the first surface of the substrate, the second width is the length of the top surface of the detection unit that is positioned above the first surface along a third direction orthogonal to the first surface of the substrate (Fig. 6B Elements 20 & 28. See paragraphs 0069-0072.), and 
the second width is greater than the first width (Fig. 6B Elements 20 & 28. See paragraphs 0069-0072.).

    PNG
    media_image1.png
    235
    416
    media_image1.png
    Greyscale

Suh does not explicitly teach:
the magnetoresistive effect element is configured in a rectilinear bar form extending in a first direction on the first surface of the substrate.
Kolb teaches:
the magnetoresistive effect element is configured in a rectilinear bar form extending in a first direction on the first surface of the substrate (Fig. 1 & 3 Element 110 & paragraphs 0051-0061.).

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Kolb to the teachings of Suh such that the magnetoresistive effect element is configured in a rectilinear bar form extending in a first direction on the first surface of the substrate because it is any easy form to create that works efficiently to carry signals through the circuit.
Regarding Claim 5, Suh & Kolb teach all elements of claim 1, upon which this claim depends.
Suh teaches the angle of the side surface of the magnetoresistive effect element with respect to the first surface of the substrate is 90 - 135° (See Fig. 6B Elements 20 and 1 wherein the sides are depicted at 90° to the top surface of the substrate 1.).
Regarding Claim 6, Suh & Kolb teach all elements of claim 1, upon which this claim depends.
Suh teaches the protective layer is a layered structure having a plurality of layers (Fig. 6B Element 28 wherein any layer can be interpreted as a multitude of atomic layers of material subject to the superposition principle.).
Regarding Claim 7, Suh & Kolb teach all elements of claim 1, upon which this claim depends.
Suh teaches the magnetoresistive effect element is a GMR element (Paragraphs 0012, 0065, 0067-0068, 0070, 0082, & elsewhere.).
Regarding Claim 8, Suh & Kolb teach all elements of claim 1, upon which this claim depends.
Suh teaches the detection target substance is a biomolecule (Abstract and paragraphs 0005-0007, 0009, & 0034.).
Regarding Claim 9, Suh & Kolb teach all elements of claim 1, upon which this claim depends.
Suh teaches the magnetic sensor according to Claim 1 (See above.); and a support unit that supports the magnetic sensor (Fig. 6B Element 24.).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al (U.S. PGPub # 2009/0152657) in view of Kolb et al (U.S. PGPub # 2006/0202291) & Shinoura et al (U.S. Pat. # 6,184,680.).
Regarding Claim 2, Suh & Kolb teach all elements of claim 1, upon which this claim depends.
Suh does not explicitly teach when viewing a cross-section along the second direction, the protective layer includes a first protective layer, which is positioned on the top surface of the magnetoresistive effect element, and a second protective layer, which is positioned along the side surface of the magnetoresistive effect element; and the thickness of the second protective layer on the top surface side of the magnetoresistive effect element is greater than the thickness of the second protective layer on the first surface of the substrate.
Shinoura teaches when viewing a cross-section along the second direction, the protective layer includes a first protective layer, which is positioned on the top surface of the magnetoresistive effect element, and a second protective layer, which is positioned along the side surface of the magnetoresistive effect element; and the thickness of the second protective layer on the top surface side of the magnetoresistive effect element is greater than the thickness of the second protective layer on the first surface of the substrate (Fig. 26 Elements 208 & 200 and associated text.).

    PNG
    media_image2.png
    500
    312
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Shinoura to the teachings of Suh & Kolb such that when viewing a cross-section along the second direction, the protective layer includes a first protective layer, which is positioned on the top surface of the magnetoresistive effect element, and a second protective layer, which is positioned along the side surface of the magnetoresistive effect element; and the thickness of the second protective layer on the top surface side of the magnetoresistive effect element is greater than the thickness of the second protective layer on the first surface of the substrate because this layer of protection allows for side protection and therefore a more complete protection from all sides.
Regarding Claim 3, Suh, Shinoura & Kolb teach all elements of claim 2, upon which this claim depends.
Suh & Shinoura do not explicitly teach the ratio of the thickness of the second protective layer on the top surface side of the magnetoresistive effect element to the thickness of the second protective layer on the first surface of the substrate is 1:0.05 ~ 1:0.95.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the ratio of the thickness of the second protective layer on the top surface side of the magnetoresistive effect element to the thickness of the second protective layer on the first surface of the substrate is 1:0.05 ~ 1:0.95 because this is normal optimization of a device that would necessarily occur when one is not only trying to minimize cost but also maximize output. See MPEP § 2144.05 II A.
Regarding Claim 4, Suh, Shinoura & Kolb teach all elements of claim 2, upon which this claim depends.
Suh & Shinoura do not explicitly teach the ratio of the thickness of the first protective layer to the thickness of the second protective layer on the top surface side of the magnetoresistive effect element is 1: 0.05 - 1:1.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the ratio of the thickness of the first protective layer to the thickness of the second protective layer on the top surface side of the magnetoresistive effect element is 1: 0.05 - 1:1because this is normal optimization of a device that would necessarily occur when one is not only trying to minimize cost but also maximize output. See MPEP § 2144.05 II A.

Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al (U.S. PGPub # 2009/0152657) in view of Kolb et al (U.S. PGPub # 2006/0202291) &  Coehoorn et al (U.S. PGPub # 2005/0087000).
Regarding Claim 10, Suh & Kolb teach all elements of claim 1, upon which this claim depends.
Suh does not explicitly teach a probe capable of bonding specifically with the detection target substance is present on the surface of the protective layer.
Coehoorn teaches a probe capable of bonding specifically with the detection target substance is present on the surface of the protective layer (Fig. 1 Elements 103, 104, 105, 106, & 107. See paragraphs 0006-0008.).

    PNG
    media_image3.png
    264
    374
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Coehoorn to the teachings of Suh such that a probe capable of bonding specifically with the detection target substance is present on the surface of the protective layer because this allows one to better study biological systems.
Regarding Claim 11, Suh & Kolb teach all elements of claim 1, upon which this claim depends.
Suh teaches the magnetic detection device according to Claim 9 (See above.); 
Suh does not explicitly teach a magnetic field generation unit; and a holding unit capable of holding the sample, wherein the magnetic detection device is provided such that the magnetic sensor can contact the sample held in the holding unit; and the magnetic field generation unit is provided such that a magnetic field is applied on the magnetic sensor in contact with the sample held in the holding unit.
Coehoorn teaches magnetic field generation unit (Fig. 6 Elements 30 & 32 and paragraph 0067.); and a holding unit capable of holding the sample (Fig. 6 Element 7 & paragraphs 0042-0043.), wherein the magnetic detection device is provided such that the magnetic sensor can contact the sample held in the holding unit (Fig. 6 Elements 3, 17, & 19 wherein the sensor structure contacts the probe holding element 7.); and the magnetic field generation unit is provided such that a magnetic field is applied on the magnetic sensor in contact with the sample held in the holding unit (Fig. 6 Elements 30 & 32 and paragraph 0067.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Coehoorn to the teachings of Suh such that a magnetic field generation unit; and a holding unit capable of holding the sample, wherein the magnetic detection device is provided such that the magnetic sensor can contact the sample held in the holding unit; and the magnetic field generation unit is provided such that a magnetic field is applied on the magnetic sensor in contact with the sample held in the holding unit because this a common means of studying DNA interactions with other biological elements such as proteins. This setup allows one to efficiently and reliably measure biological binding interactions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858